DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, the claim refers to the order of steps in a method, which is not defined in previous claims 11 and 21 and is unclear, cutting lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-14 and 16-20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et. al., U. S. Pat. Pub. 2011/0194063, hereafter Lee.
	Regarding claim 11, Lee discloses (Figs 1-9) a display apparatus, comprising:
a display panel [10] in which a plurality of pads [A20] (par. [0063]) are disposed: and
at least one supporting unit [12] attached to a surface of the display panel [10],
wherein a first cut surface [30] is formed by cutting the display panel in which the pads are disposed,
a second cut surface [32] is formed by cutting the at least one supporting unit [12],
wherein the first cut surface and the second cut surface are cut at different angles (the surfaces are not parallel, as seen in Fig 7).
	Regarding claim 12, Lee further discloses (Fig. 7) wherein the first cut surface [30] is a surface cut in a direction crossing a horizontal surface of the display panel [10],
the second cut surface [32] is a surface cut in a direction crossing a bottom surface of the al least one supporting unit [12], and
the horizontal surface of the display panel and the bottom surface of the at least one supporting unit are parallel (see Fig. 7).

Alternatively (a different “cut” surface of Fig. 7 of Lee is taken), the limitation “cut” is a product-by-process limitation, because it refers to the process of cutting (MPEP, Latest Edition, 2113.I), and the claim is interpreted as only the structural limitation.
	Regarding claim 11, Lee discloses (Figs 1-9, see Fig. 7) a display apparatus, comprising:
a display panel [10] in which a plurality of pads [A20] (par. [0063]) are disposed: and
at least one supporting unit [12] attached to a surface of the display panel [10],
wherein a first cut surface (left edge vertical surface of [22])is formed by cutting (process limitation ignored) the display panel in which the pads are disposed,
a second cut surface [32] is formed by cutting the at least one supporting unit [12],
wherein the first cut surface and the second cut surface are cut at different angles (one is vertical, the other at an angle, as seen in Fig 7).
	Regarding claim 12, Lee further discloses (Fig. 7) wherein the first cut surface (left edge of [22] is a surface cut in a direction crossing a horizontal surface of the display panel [10],
the second cut surface [32] is a surface cut in a direction crossing a bottom surface of the al least one supporting unit [12], and
the horizontal surface of the display panel and the bottom surface of the at least one supporting unit are parallel (see Fig. 7).
Regarding claim 13, Lee further discloses (Fig 7) wherein a first angle is formed between the first cut surface (left edge of [22]) and a vertical axis perpendicular to a plane of the bottom surface of the at least one supporting unit [12],
a second angle is formed between the vertical axis and the second cut surface [32],
wherein the second angle is greater than the first angle (this is satisfied).
Regarding claim 14, Lee further discloses (Fig. 7) wherein the first angle is less than or equal to 10° (the left edge of [22] is vertical).
Regarding claim 16, Lee further discloses (Fig. 7) wherein the second cut surface [32] extends down from a top surface of the at least one supporting unit [12] to the bottom surface of the at least one supporting unit.
Regarding claim 17, Lee further discloses (Fig. 7) wherein the first cut surface (left vertical surface of [22] in Fig. 7) is substantially perpendicular to a plane of the bottom surface of the at least one supporting unit [12].
Claims 18-20 are product-by-process claims which do not modify the structure, so they are disclosed by Lee. 

Allowable Subject Matter
Claims 1-10 allowed.  Claims 15, 21, 23, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose or make obvious all limitations of the independent claim 1. Claims 2-10 are allowable via their dependence on claim 1.
Regarding claims 15, 21, 23, 24, said limitations are known in the art, but cannot be combined with Lee because of incompatible structure of Lee.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Analogous prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR V BARZYKIN whose telephone number is (571)272-0508. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BILKIS JAHAN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

/VICTOR V BARZYKIN/               Examiner, Art Unit 2817